NUMBERS 

13-07-123-CR 
13-07-124-CR 
13-07-125-CR 
13-07-126-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



ARMANDO RAMOS,		Appellant,


v.

THE STATE OF TEXAS,	Appellee.


On appeal from the 103rd District Court
of Cameron County, Texas.


MEMORANDUM OPINION

 
Before Justices Yañez, Rodriguez, and Vela

Memorandum Opinion Per Curiam


	Appellant, ARMANDO RAMOS, attempted to perfect appeals from an order denying motion
to recuse entered by the 103rd District Court of Cameron County, Texas, in cause numbers 89-CR-679-D,  89-CR-680-D, 89-CR-681-D, and 89-CR-682-D.   Appellant has filed a pro se motion for leave
to file out-of-time appeal on denial of motion for recusal and request for the record.
	Upon review of the documents on file, it appeared that the order from which these appeals
are taken is not a final appealable order.  Pursuant to Tex. R. App. P. 37.1, notice of this defect was
given so that steps could be taken to correct the defect, if it could be done.  Appellant was advised
that, if the defect was not corrected within ten days from the date of receipt of this notice, the appeals
would be dismissed for want of jurisdiction.  Appellant failed to file a response as requested by this
Court's notice. 
	The Court, having considered the documents on file and appellant's failure to respond to this
Court's notice, is of the opinion that the appeals should be dismissed for want of jurisdiction. 
Appellant's motion for leave to file out-of-time appeal on denial of motion for recusal and request for
the record is DISMISSED.  The appeals are hereby DISMISSED FOR WANT OF JURISDICTION.
									PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this the 5th day of April, 2007.